Citation Nr: 0300938	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-16 594A	)	       DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
New York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation 
for hearing loss of the left ear.  

2.  Entitlement to an increased (compensable) evaluation 
for otitis media.

3.  Entitlement to service connection for a perforated 
eardrum of the left ear.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.

This appeal originates from a November 1999 rating 
decision that continued a noncompensable evaluation for 
hearing loss.  At that time, the RO characterized the 
issue as entitlement to service connection for left ear 
hearing loss as secondary to the veteran's service-
connected otitis media of the left ear.  However, service 
connection was already in effect for left ear hearing loss 
as shown by a June 1980 rating decision that granted 
service connection for left ear hearing loss and assigned 
a noncompensable evaluation, effective February 5, 1980.  
The veteran was notified of this decision in June 1980.  
As the issue of a higher evaluation for left ear hearing 
loss does not arise from an original grant of service 
connection, it is appropriately characterized as a claim 
for an increased rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

This appeal also originates from a May 2000 rating 
decision that denied a compensable evaluation for the 
veteran's service-connected otitis media, and denied the 
claim for service connection for a perforated eardrum. 

The veteran submitted a notice of disagreement with both 
decisions in May 2000, and a statement of the case was 
issued in June 2000.  The appellant perfected his appeal 
to the Board of Veterans' Appeals (Board) in August 2000.  

In May 2002, the veteran testified at a hearing held 
before the undersigned Board Member at the RO; the 
transcript of that hearing is of record.  During the 
hearing the veteran withdrew from appellate consideration 
a perfected issue of entitlement to an evaluation in 
excess of 10 percent for tinnitus.  He also submitted 
additional evidence consisting of VA medical records and 
waived RO consideration of the evidence.  
(Parenthetically, the Board notes that effective February 
22, 2002, the governing regulation, 38 C.F.R. § 20.1304, 
no longer requires a written waiver of RO jurisdiction for 
the Board to consider such evidence, in the first instance 
(see 67 Fed. Reg. 3099-3016 (January 23, 2002)).  The 
Board will consider this evidence in conjunction with the 
issues on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on each  claim on appeal has been 
accomplished.  

2.  The veteran's hearing loss is manifested by, at worst, 
level I hearing acuity in the right ear and level V 
hearing acuity in the left ear.

3.  The claims file contains evidence indicating that the 
veteran's chronic otitis media may be productive of 
suppuration one to three times a year.

4.  There is no competent and persuasive medical evidence 
that the veteran has, or, at any time pertinent to the 
instant claim on appeal, has had a perforated left ear 
drum.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular evaluation 
for hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§4.1, 4.85, 4.86 (1998 and 2002).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a compensable, 10 percent, evaluation for 
service-connected otitis media of the left ear have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 6200 
(2002). 

3.  The criteria for service connection for a perforated 
left ear drum have not been met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.102.  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)..

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the issues on appeal at this time, as all 
notification and development action needed to render a 
fair decision has been accomplished.

Through the June 2000 statement of the case and the 
February 2002 supplemental statement of the case, the 
veteran has been notified of the law and regulations 
governing entitlement to the benefits he seeks, the 
evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  In 
view of the foregoing, and because, as indicated below, 
there is no indication that there is any outstanding, 
existing evidence that is necessary for a fair 
adjudication of the claim, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159). 

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  In this 
regard, the veteran was afforded VA examinations in 
conjunction with his claim and attempts to obtain all 
relevant medical evidence that has been identified as 
pertinent to any of the claims on appeal have been made.  
There is no indication that there is any The Board notes 
that the veteran has not identified any existing pertinent 
evidence that is necessary for a fair adjudication of his 
claim. 

Under these circumstances, the Board finds that 
adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claims are ready to be considered on the 
merits.

II.  Background

The veteran's service medical records show treatment in 
1967 for otitis media and externa, but do not show 
treatment or diagnoses for a perforated left eardrum.  
Examination findings in April 1967 show that the veteran 
had a normal left ear drum.  

On separation examination in June 1968, his eardrums were 
evaluated for perforation, but were found to be normal.

On file is a VA treatment record dated in December 1978 
from the ENT (Ear, Nose and Throat) clinic reflecting a 
diagnosis of left otitis externa.

VA treatment records dated in January 1979 show that the 
veteran was being seen for left ear pain and was status 
post history of a perforated tympanic membrane on the 
left.  They also show that his face was swollen and there 
was some drainage.  On examination the left tympanic 
membrane was not able to be visualized well.

The report of a March 1979 VA examination reflects a 
history of a perforated drum and chronic drainage in 1968.  
The examiner found a clear left ear canal and a left 
tympanic membrane that was intact, and scar in the ear 
drum.  The diagnosis was chronic otitis in the left ear.

In an April 1979 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for 
otitis media of the left ear. 

VA treatment records from dated from December 1979 to 
February 1980 reflect the veteran's complaints of left ear 
pain and findings of left ear discharge.

VA examination in April 1980 revealed clear ear canals and 
a slightly infected left tympanic membrane.  The diagnosis 
was chronic otitis in the left ear.

In a June 1980 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for 
hearing loss of the left ear .

A VA medical record in August 1994 shows that the veteran 
was treated for otitis externa.  Findings include normal 
tympanic membranes with draining. 

In July 1998, the veteran filed a claim for an increased 
evaluation for his service-connected hearing loss.  He 
said that his hearing had worsened and that his present 
evaluation did not accurately reflect the severity of his 
hearing impairment. 

A January 1999 treatment record from a VA ENT clinic 
contains the veteran's report of an eight month history of 
gradual hearing loss in his left ear.  He denied recent 
noise exposure and said that he worked as a salesman.  He 
reported much difficulty communicating at home and said 
that his wife complained that the television was too loud 
and his employer complained that he was not hearing well.  
On examination there was no perforation, drainage or 
infection.  The veteran was diagnosed as having left 
sensorineural hearing loss, possibly bilateral.  

At a follow-up visit at the VA ENT clinic in April 1999, 
the veteran complained of some difficulty hearing out of 
his left ear.  The examiner said that the veteran's 
tympanic membranes were unremarkable bilaterally.  He said 
that the veteran would not benefit from hearing aids due 
to the mild nature of his hearing loss, but that aids 
would be considered if his hearing worsened. 

On authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25

35
LEFT
30
20
20

20

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.  The audiologist remarked that the veteran had mild 
sensorineural hearing loss in the left ear from .5 to 
8,000 hertz and normal hearing from 1 to 4,000 hertz.

On VA examination in September 1999, the veteran reported 
considerable difficulty in his occupation as a salesman 
because of his hearing loss.  He denied any present 
symptoms of infection of the middle or the external ear.  
On examination there was no perforation, drainage or 
sclerosis of the tympanic membrane.  There was no 
infection of the middle or inner ear.  The diagnosis was 
hearing loss in the left ear.

On authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
25
LEFT
25
20
20
25
30

Speech audiometry revealed speech recognition ability of 
68 percent in the right ear and of 64 percent in the left 
ear.  The examiner remarked that the veteran's hearing was 
within normal limits for rating purposes bilaterally.

A VA medical record dated in February 2000 indicates that 
the veteran had hearing loss in the left ear secondary to 
trauma which the examiner relayed was due to a gun mount 
on a ship that produced loud noise and a ruptured tympanic 
membrane with infection.  

On an authorized audiological evaluation in April 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
30
30
LEFT
40
30
35
45
40

The average pure tone thresholds from 1000 to 4000 Hz were 
23 dB in the right ear and 37 dB in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left 
ear.  The audiologist remarked that the veteran's hearing 
was down significantly where indicated since the test in 
"September 1999".

An April 2000 outpatient record from a VA ENT clinic 
states that the veteran was being referred from audiology 
to have wax removed prior to having ear molds made.  He 
was noted to have a possible history of a perforated 
tympanic membrane.  Findings on the left side revealed a 
clear tympanic membrane and no perforation. 

On file is a prescription for a nasal inhaler dated in 
March 2002.  A notation on the prescription was apparently 
given by VA and states that the veteran had a collapsed 
eustachian tube and was prescribed medication in nasal 
form.

During the May 2002 Board hearing, the veteran testified 
that his job involved a lot of phone work and that it was 
very difficult to hear on the phone.  He also said that 
driving a car was difficult because it was hard 
determining which direction emergency vehicles were coming 
from.  He said that he had to look at people to understand 
what they were saying and he lip read whenever people were 
at a distance.  He denied difficulty hearing high pitched 
voices, but said he did not always hear the doorbell at 
home.  He reported receiving hearing aids approximately 
one and a half years earlier, which followed an April 1999 
VA examination.  In regard to his otitis media, the 
veteran said that usually once or twice a year he 
developed ear infections.  He indicated that the most 
recent occurrence was in March when his eustachian tube 
collapsed causing an infection and swelling.  He said that 
the swelling usually lasted a couple of days and that he 
took time off from work whenever he had swelling.  He 
stated that the infections lasted two or three weeks and 
he usually sought medical treatment for this, but 
sometimes could not take time from work and would just 
rely on over-the-counter medication.  The veteran 
testified that he had never been diagnosed as having a 
perforated eardrum until after he got out of service, in 
1968 or 1969, for which he. treated with medication and 
drops.  He said that he had not been told recently by any 
doctor that his eardrum was still perforated, and had last 
been told of this approximately two years earlier by a VA 
doctor who told him it was due the constant loud noise 
from guns.  The veteran reported that he received all 
medical treatment for his ears from the VA Medical Center 
in Albany, New York.

II.  Analysis

A.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
in claims for increased rating, the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Chronic otitis media and defective hearing are evaluated 
in accordance with the criteria set forth in 38 
C.F.R.§§ 4.85-4.87.  Amendments to those criteria became 
effective on June 10, 1999, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 
4.87a (1999)).  Where laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  In 
this case, the RO has evaluated the veteran's disability 
under the former and revised applicable criteria as noted 
in the June 2000 Statement of the Case; hence, there is no 
due process bar to the Board doing likewise, applying the 
more favorable result.  

1.  Hearing Loss of the Left Ear

Evaluations of hearing loss range from noncompensable to 
100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with average hearing 
threshold levels as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second (Hertz) (Hz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  See 38 C.F.R. § 4.85.  This criteria 
is the same under the pre- and post-June 10, 1999, 
versions of the rating schedule.  See 38 C.F.R. §§ 4.85-
4.87 (1998 and 2002).

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment:

(a) When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral.  That numeral will then 
be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

The governing legal authority also includes regulatory 
provisions establishing that where service connection has 
been granted only for defective hearing involving one ear, 
and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear 
is considered to be normal and assigned a designation of 
level I.  See 38 C.F.R. §§ 3.383, 4.85(f).  

Despite the VA audiologist's remark in April 2000 that the 
veteran's hearing was down significantly, "where 
indicated", since September 1999, the Board finds that his 
hearing impairment does not meet the criteria under the 
rating schedule for a compensable evaluation.

As indicated above, the audiogram in April 2000 revealed 
average pure tone thresholds from 1000 to 4000 Hz of 23 dB 
in the right ear and 37 dB in the left ear.  Speech 
recognition ability was 100 percent in the right  ear and 
96 percent in the left ear.  Application of the left ear 
score to Table VI results in a designation of I.  With 
respect to the right ear, since the results do not show 
total deafness, it will be assigned a Roman numeral 
designation for hearing impairment of I, which, 
incidentally, is the same designation that would have been 
assigned had the actual audiological results been applied.  
When these designations of impaired efficiency (I for the 
right ear and I for the left ear) are applied to Table 
VII, the percentage evaluation for hearing impairment is 
also 0 percent.  

The audiogram in September 1999 reveals average pure tone 
thresholds from 1000 to 4000 Hz of 21 dB in the right ear 
and 23 dB in the left ear.  Speech recognition ability was 
68 percent in the right ear and 64 percent in the left 
ear.  Application of the left ear score to Table VI 
results in a designation of V.  With respect to the right 
ear, since the results do not show total deafness, it will 
be assigned a Roman numeral designation for hearing 
impairment of I.  When these designations of impaired 
efficiency (I for the right ear and V for the left ear) 
are applied to Table VII, the percentage evaluation for 
hearing impairment is 0 percent.  

The results from the April 1999 audiogram cannot be 
accurately assessed under the applicable rating criteria 
since the decibel levels at the requisite 3,000 Hz level 
were not reported.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this 
section is not applicable to the veteran's case.  Pure 
tone threshold levels are neither 55 dB or higher at 1000, 
2000, 3000 and 4000 hertz, nor are they 30 dB or less at 
1,000 hertz and 70 dB or more at 2000 hertz.  See 
38 C.F.R. § 4.86(a).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the 
numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this 
matter and must predicate its determination on the basis 
of the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In view of the foregoing, it would appear that 
consideration of any factors other that pertinent 
audiological results is inappropriate.  However, even if 
consideration of other factors (in addition to, or in lieu 
of, the veteran's audiometry results) was appropriate, the 
Board finds that the record does not establish that the 
veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as render 
impractical the application of the regular schedular 
standards, and to warrant assignment of a higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

The veteran has testified that his hearing loss causes 
difficulty at work because he has trouble hearing on the 
telephone, which is an important function of his job.  He 
also testified that driving a car is difficult because he 
cannot tell which direction emergency vehicles are coming 
from, and his hearing difficulty irritates his boss.  
However, the veteran has not presented any evidence to 
establish that his hearing loss has in any way compromised 
his continued employment or otherwise negatively impacted 
his job.  Hence, the Board is unable to conclude marked 
interference with employment (beyond that contemplated in 
the assigned evaluation) is shown.  There also is no 
evidence of frequent medical treatment, much less frequent 
hospitalization, for the left ear hearing loss, or other 
evidence that the disability is exceptional or unusual.  
See 38 C.F.R. § 3.321(b)(1).  In the absence of evidence 
of such factors, the record presents no basis for referral 
or remand of the case for compliance with the procedures 
set forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the veteran's claim for a 
compensable evaluation for left ear hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

2.  Otitis Media

Under the former rating criteria, a maximum 10 percent 
evaluation is warranted for chronic suppurative otitis 
media during the continuance of the suppurative process.  
A Note to this code provides that the rating is to be 
combined with ratings for loss of hearing.  38 C.F.R. 
§ 4.97, Diagnostic Code 6200 (1998).

The revised criteria provides for the evaluation of either 
suppurative or nonsuppurative otitis media.  Chronic 
suppurative otitis media, mastoiditis, or cholesteatoma 
(or any combination) is rated at a maximum 10 percent 
where there is suppuration, or with aural polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6200.  A Note provides 
that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull are evaluated separately.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (2002) pertains to chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) and provides that such is to be rated on the basis 
of hearing impairment.

In the instant case, the revised version of Diagnostic 
Code 6200 is more favorable to the veteran since it allows 
for a compensable evaluation for otitis media that is 
separate and distinct from an evaluation for hearing loss, 
and since it requires evidence of suppuration, but not 
evaluation during the continuance of the suppurative 
process.  

Post-service VA medical records from as early as 1979 show 
consistent complaints by the veteran of left ear pain and 
findings of drainage, along with diagnoses of left otitis 
media and externa.  In regard to the more recent evidence, 
the veteran and his wife testified in May 2002 that his 
otitis media acts up one to three times a year.  They said 
that when this happens his face swells up and he has to 
take time off from work.  He said that during such times 
he sometimes seeks treatment at a VA medical center where 
he is given medication, and sometimes relies on over-the-
counter medication when he is unable to leave work.  He 
also testified that the last occurrence of infection was 
in March 2002 when his eustachian tube collapsed.  

In adjudicating a claim, the Board is charged with the 
duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In so doing, the Board finds 
the veteran's testimony to be credible.  Indeed, the 
record contains a prescription form dated in March 2002 
for the nasal medication Beclomethasone, along with an 
apparent notation by VA that the veteran's eustachian tube 
collapsed. 

Although a January 1999 VA treatment record notes that the 
veteran's ears were free from drainage or infection, and a 
September 1999 VA examination report similarly shows no 
infection of the middle or inner ear, the veteran's otitis 
media is a chronic disability that apparently comes and 
goes and, by his own assertions, becomes actively 
suppurative one to three times a year.  The fact that each 
infection clears up with medication, either prescribed or 
over the counter, and is not constant, does not change the 
fact that it continuously reoccurs with suppuration at 
least once a year, if not more.

In light of the foregoing, and affording the veteran the 
benefit of the doubt ( 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that the criteria for a 
compensable, 10 percent evaluation for chronic otitis 
media, the maximum assignable under Diagnostic Code 6200, 
have been met.  

B.  Service Connection for a Perforated Left Eardrum

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002).  Such a determination requires a 
finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Service connection may be established 
under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records do not show that he 
had a perforated ear drum during service, and, in fact, no 
perforation was present on separation examination in June 
1968.  This is consistent with the veteran's May 2002 
testimony that he had not been told in service that he had 
a perforated ear drum.  Rather, he contends that he was 
diagnosed as having a perforated left ear drum shortly 
after service, in 1968 or 1969.  Nonetheless, other than 
some notations in the medical records of the veteran 
having a history of a perforated eardrum, there are no 
medical records either in or following service that 
actually diagnose the veteran as having this disability.  
This is important because, as indicated above, Congress 
has specifically limited entitlement to service-connection 
for instances in which disease or injury have resulted in 
a disability.  See 38 U.S.C.A. § 1110.  

Medical records show that on VA examination in April 1999, 
perforation of the tympanic membrane was not found, nor 
was perforation of the tympanic membrane shown on VA 
examination in September 1999.  Similarly, findings from a 
VA ENT clinic visit in April 2000 show that the veteran's 
tympanic membrane was clear and that no perforation 
existed. 

The Board does not doubt the sincerity of the veteran's 
and his wife's beliefs that he currently has a perforated 
ear drum due to service.  However, as laypersons without 
the appropriate medical training or expertise, neither is 
not competent to provide a probative opinion on a medical 
matter, such as whether the veteran, in fact, currently 
suffers from the claimed disability, and if so, whether 
there exists a medical nexus between such disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  For these 
reasons, the veteran's own report of the etiology of his 
condition, reflected in the medical reports, have no 
probative value.  Similarly, the fact that the veteran's 
reported history of the claimed disability was recorded in 
his medical records is not sufficient to support the 
claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the absence of competent and persuasive evidence of a 
present perforated ear drum (and, if so, of a nexus 
between that disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board has considered the 
applicability of the benefit of the doubt doctrine, but 
finds that the evidence neither supports a finding that, 
nor is in relative equipoise on the question of whether, 
the veteran has the currently claimed disability; hence, 
that doctrine is not applicable to the instant issue.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

A compensable evaluation for hearing loss of the left ear 
is denied.

A 10 percent evaluation for left otitis media is granted, 
subject to the law and regulations governing the payment 
of monetary benefits.

Service connection for a perforated left ear drum is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

